Citation Nr: 1000634	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-02 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for bilateral hearing 
loss.
 
2.  Entitlement to service connection for a gastrointestinal 
disorder, to include a hiatal hernia and gastroesophageal 
reflux disease.
 
3.  Entitlement to service connection for a genitourinary 
disorder, to include urethral stricture and a prostate 
disorder.
 
4.  Entitlement to service connection for a cervical spine 
disorder.
 
5.  Entitlement to service connection for a right shoulder 
disorder.
 
6.  Entitlement to service connection for a lumbar spine 
disorder.
 
 
REPRESENTATION
 
Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1963 to 
November 1965.   He also served in the reserve from 1981 to 
2001.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Columbia , 
South Carolina , Department of Veterans Affairs (VA) Regional 
Office (RO).
 
In a May 2003 statement, the Veteran raised the issue of 
entitlement to service connection for vertigo.  In an August 
2003 statement, the claimant raised the issue of entitlement 
to service connection for a disorder due to asbestos 
exposure.  In a December 2009 appellate brief presentation, 
the representative noted that the medical evidence raises the 
issue of entitlement to service connection for tinnitus.  
These claims have yet to be adjudicated.  Accordingly, they 
are referred for immediate consideration by the RO.
 
The issues of entitlement to service connection for cervical 
spine, right shoulder, and lumbar spine disorders are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington , DC .
 
 
FINDINGS OF FACT
 
1.  The competent medical evidence shows that the 
Veteran's current bilateral hearing loss is related to 
service.
 
2.  There is no competent evidence of a nexus between the 
post-service diagnosis of hiatal hernia and gastroesophageal 
reflux disease and service.
 
3.  There is no competent evidence of a nexus between the 
post-service diagnoses of urethral stricture and a prostate 
disorder and service, to include due to exposure to Agent 
Orange.
 
 
CONCLUSIONS OF LAW
 
1.  A bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2009).
 
2.  A gastrointestinal disorder, to include a hiatal hernia 
and gastroesophageal reflux disease, was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).
 
3.  A genitourinary disorder, to include a urethral stricture 
and a prostate disorder, was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R.. §§ 3.102, 
3.159, 3.303 (2009).
 
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.   VA 
notified the Veteran in July 2003, August 2003, December 
2003, and January 2004 of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The RO 
did fail to provide notice how disability evaluations and 
effective dates are determined, but that omission was not 
prejudicial because the preponderance of the evidence is 
against the claims of entitlement to service connection for 
gastrointestinal and genitourinary disorders.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained 
the Veteran's service treatment and personnel records, and 
private treatment records.  VA provided the claimant 
audiological and genitourinary examinations.
 
VA did not provide the Veteran with an examination in 
connection with his claim of entitlement to service 
connection for a gastrointestinal disorder, to include hiatal 
hernia and gastroesophageal reflux disease.  The Board finds 
that an examination was not necessary to decide the merits of 
this claim.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability; the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Admittedly, the threshold for the duty to provide an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, however, the evidence of record is 
sufficient to decide the claim of entitlement to service 
connection for gastrointestinal disorder, to include hiatal 
hernia and gastroesophageal reflux disease.  
 
The Veteran's service treatment records do not show a 
diagnosis of a gastrointestinal disorder, to include hiatal 
hernia and gastroesophageal reflux disease, and the competent 
medical evidence of record does not show that a 
gastrointestinal disorder is related to active service.  In 
light of the lack of competent medical evidence showing that 
the gastrointestinal disorder or signs and symptoms of that 
disability may be associated with active service, there is no 
reason for VA to provide an examination or obtain an opinion 
in connection with this claim.
 
A report of a November 2004 VA psychiatric examination 
reflects that the Veteran had applied for Social Security 
disability benefits based on physical and psychological 
disorders.  The claimant was almost 64 years old at the time 
of that examination.  Given that the appellant was then 
eligible for age-related Social Security benefits, any 
records from the Social Security Administration are not 
relevant to the Veteran's claims and do not have to be 
obtained.
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.
 
1.  Entitlement to service connection for bilateral hearing 
loss.
 
In this case, a report of a November 2004 VA audiological 
examination shows that the Veteran has bilateral hearing loss 
as that term is defined by 38 C.F.R. § 3.385.  
 
A review of service treatment records reveals that the 
Veteran had a left ear hearing loss as that term is defined 
by 38 C.F.R. § 3.385 on a November 1963 physical 
examination.  At that time the claimant did not have a right 
ear hearing loss as that term is defined by 38 C.F.R. § 
3.385.  The appellant's service personnel records show that 
he served as a rifleman and gunner.  Therefore, the evidence 
shows that the Veteran was exposed to acoustic trauma, i.e., 
hazardous noise, in service.  
 
The report of the claimant's December 1981 entrance 
examination into the Air Force Reserves reflects that he had 
a bilateral hearing loss.  A May 1998 reserve examination 
noted a history of hearing loss since serving as a gunner in 
1965.  The November 2004 VA examiner opined that it is as 
likely as not that the appellant's hearing loss is due to 
military service.  Hearing loss is a chronic disease.  See 
38 C.F.R. § 3.309(a).  As there is no competent evidence to 
the contrary indicating that the Veteran's bilateral hearing 
loss is unrelated to his in-service left ear hearing loss or 
right ear noise exposure, service connection is in order.  
38 U.S.C.A. §§ 1110, 5107.
 
The claim is allowed.
 
2.  Entitlement to service connection for a gastrointestinal 
disorder, to include hiatal hernia and gastroesophageal 
reflux disease.
 
Governing law and regulations
 
Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or active duty for training, or 
(2) an injury incurred in inactive duty training.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2009).  
 
Analysis
 
The Board has reviewed all service treatment records and all 
private treatment records to include records from Advance 
Medical Care.  These records do not include any opinion 
linking a gastrointestinal disorder, to include a hiatal 
hernia and gastroesophageal reflux disease, to service.  
These records also do not reveal any competent evidence of a 
gastrointestinal disorder during active duty or active duty 
for training.  
 
Currently, the only evidence of record supporting the claim 
that a gastrointestinal disorder is due to service is the 
statements of the Veteran.  The appellant, as a lay person 
without medical training, does not meet the burden of 
presenting competent evidence as to medical nexus, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., difficulty swallowing during his reserve service, he is 
not capable of making medical conclusions.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
There is no evidence showing, and the claimant does not 
assert, that he has medical training to provide competent 
medical evidence relating the current gastrointestinal 
disorder to active service.
 
There is competent evidence of a gastrointestinal disorder; 
however, without competent evidence linking the disorder to 
service, the benefit sought on appeal cannot be granted.  The 
claim is denied.
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a gastrointestinal disorder, to 
include hiatal hernia and gastroesophageal reflux disease. 
 See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).
 
3.  Entitlement to service connection for a genitourinary 
disorder, to include a urethral stricture and a prostate 
disorder.
 
Governing law and regulations
 
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that 
there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War 
shall be presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to herbicide agents 
shall be the last date on which he served in Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).
 
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases includes prostate 
cancer but not a urethral stricture, benign prostatic 
hypertrophy, prostatism, or prostatitis.  38 C.F.R. § 
3.309(e).  
 
Finally, even if the statutory presumptions are inapplicable, 
the Federal Circuit has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a claimant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F..3d 1039 
(Fed. Cir. 1994).
 
Analysis
 
The Veteran's service records confirm that he served in the 
Republic of V i e t n a m .  Hence, the Board presumes that 
the Veteran was exposed to Agent Orange in service.  
 
The Board has reviewed all service treatment records and all 
private treatment records, to include records from Cannon 
Memorial Hospital.  These records do not include a diagnosis 
of a genitourinary disorder.  Likewise, the records do not 
reflect a diagnosis of prostate cancer, nor has the appellant 
claimed that he has prostate cancer.
 
Currently, the only evidence of record supporting an 
assertion that the claimant has a genitourinary disorder is 
the statements of the Veteran.  His lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen, 10 Vet. App. at 186.  
 
Turning to the urethral stricture and the variously diagnosed 
prostate disorders, the Board has reviewed all service 
treatment records and all private treatment records, to 
include records from Cannon Memorial Hospital.  These records 
do not include any opinion linking a genitourinary disorder, 
to include urethral stricture and a prostate disorder, to 
service to include due to exposure to Agent Orange; and do 
not reveal any competent evidence of a chronic genitourinary 
disorder during active duty or active duty for training.
 
Currently, the only evidence of record supporting the claim 
that a genitourinary disorder is due to service is the 
statements of the Veteran.  His lay opinion does not 
constitute competent medical evidence and lack probative 
value.  Routen, 10 Vet. App. at 186.  
 
In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107.  Accordingly, the claim is 
denied.
 
  
ORDER
 
Entitlement to service connection for a bilateral hearing 
loss is granted.
 
Entitlement to service connection for a gastrointestinal 
disorder, to include a hiatal hernia and gastroesophageal 
reflux disease, is denied.
 
Entitlement to service connection for a genitourinary 
disorder, to include a urethral stricture and a prostate 
disorder, is denied.
 
 
REMAND
 
In May 2003, the Veteran authorized the release of records 
from the Lutheran General Medical Center in Gulf, Illinois .  
The RO has not attempted to obtain those records.
 
In light of the evidence showing the appellant's involvement 
in a helicopter accident during active duty; and various back 
and neck complaints during active duty and reserve service, a 
VA examination is necessary for the adjudication of these 
claims.
 
Also, the last request for VA treatment records was made in 
January 2004.  Any current treatment records should be 
identified and obtained.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to 
identify any and all treatment for his 
cervical spine, right shoulder, and 
lumbar spine disabilities since January 
2004.  Any identified treatment records 
should be obtained and associated with 
the appellant's claims file.
 
2.  The RO should attempt to obtain the 
medical records from the Lutheran General 
Medical Center in Gulf, Illinois 
pertaining to back and shoulder surgeries 
in 1993 and 1994.  The RO should 
associate any obtained records with the 
Veteran's claim folder. 
 
3.  Thereafter, the Veteran must also be 
examined to determine whether it is at 
least as likely as not that he has a 
cervical spine, right shoulder, and/or 
lumbar spine disorders due to service, to 
include due to an in-service helicopter 
accident and various injuries sustained 
during active duty and during reserve 
service.  The claims folder is to be made 
available to the examiner to review.  A 
complete rationale must be provided for 
all opinions offered.
 
4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.
 
5.  After the development requested, the 
RO should review the examination report 
to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.
 
6.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for cervical spine, 
right shoulder, and lumbar spine 
disorders.  If any benefit is not 
granted, the Veteran must be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


